Case 8:18-cv-02869-VMC-CPT Document 294 Filed 04/30/21 Page 1 of 3 PageID 4900




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION



   THE HURRY FAMILY REVOCABLE
   TRUST; SCOTTSDALE CAPITAL
   ADVISORS CORPORATION; and
   ALPINE SECURITIES CORPORATION,

         Plaintiffs,

   V.                                              Case No. 8:i8-cv-02869-VMC-CPT

   CHRISTOPHER FRANKEL,

         Defendant.
                                               7

                         Defendant's Proffer of David Jarvis

         The defendant, Christopher Frankel, through counsel and under Federal

   Rule of Evidence 103, submits the following written proffer as an offer of proof of

   the testimony of David Jarvis, if Mr. Frankel were permitted to call Mr. Jarvis as a

   witness in the trial in this action.

          1.    Mr. Jarvis is an Attorney licensed to practice law in the State of

   Michigan, having continuously been a member in good standing of the Michigan

   State Bar since 1991.

          2.    Mr. Jarvis has been involved as an attorney in the securities industry,

   and more particularly, in the clearance and settlement component of the securities

   industry since the late 1990s.
Case 8:18-cv-02869-VMC-CPT Document 294 Filed 04/30/21 Page 2 of 3 PageID 4901
Case 8:18-cv-02869-VMC-CPT Document 294 Filed 04/30/21 Page 3 of 3 PageID 4902
